Citation Nr: 0945111	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  07-24 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a right 
shoulder disability, and if so, whether the claim should be 
granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1968 to July 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In connection with his appeal, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in June 2009 and accepted such hearing in lieu of an 
in-person hearing before the Board.  See 38 C.F.R. § 
20.700(e) (2009).  A transcript of the hearing is associated 
with the claims file.

After the hearing, the Veteran submitted additional evidence 
in support of his appeal, along with a waiver of his right to 
have the evidence initially considered by the RO.


FINDINGS OF FACT

1.  In an unappealed March 1970 decision, the RO denied the 
claim of entitlement to service connection for a right 
shoulder disability.  

2.  The evidence associated with the claims file subsequent 
to the March 1970 decision includes evidence that is not 
cumulative or redundant of evidence previously of record and 
is sufficient to raise a reasonable possibility of 
substantiating the claim for service connection for a right 
shoulder disability.

3.  The Veteran has a right shoulder disability that is 
etiologically related to service.





CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a right 
shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).

2.  A right shoulder disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As explained below, the Board has determined that new and 
material evidence has been submitted to reopen the Veteran's 
claim for service connection for a right shoulder disability 
and that the evidence of record is sufficient to his 
establish entitlement to service connection for that 
disability.  Therefore, no further development with respect 
to the matters decided herein is required under 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 and Supp. 2009) or 38 C.F.R. § 
3.159 (2009).

Claim to Reopen

Legal Criteria

In general, rating decisions and Board decisions that are not 
timely appealed are final.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. §§ 20.1100, 20.1103 (2008).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Analysis

The Veteran was originally denied service connection for a 
right shoulder disability in an unappealed March 1970 rating 
decision.  The Veteran is seeking to reopen his claim for 
service connection for his right shoulder disability.

The evidence at the time of this rating decision including 
the Veteran's service treatment records and the report of a 
VA examination in February 1970.  The Veteran's service 
treatment records indicate that complained of shoulder pain 
after a fall and a contusion of the right shoulder was 
indicated, an X-ray was negative and the February 1970 
examination noted that the Veteran's right shoulder was 
asymptomatic.  The RO denied service connection as a right 
shoulder disability was not found on the last examination.

Since the February 1970 rating decision, the following 
evidence was added to the record:  VA outpatient treatment 
records reporting shoulder surgery, a Duke Health Raleigh 
Hospital report from January 2005 indicating that the Veteran 
underwent right shoulder surgery, Health South physical 
therapy reports from 2005 for right shoulder rehabilitation, 
various statements from the Veteran's private physician, Dr. 
S., linking the Veteran's current right shoulder disability 
to in-service injury, a December 2005 VA examination report, 
a statement from a fellow soldier noting that he witnessed an 
in-service trauma to the Veteran's right shoulder, and 
various statements from the Veteran as well as his June 2009 
Board videoconference hearing testimony.

The medical evidence demonstrating that the Veteran has a 
current right shoulder disability that may be attributable to 
service is new because it tends to show a fact not 
established by the evidence previously of record.  Moreover, 
when this evidence is considered with the evidence showing 
that the Veteran was diagnosed with a right shoulder 
contusion in service, it is sufficient to establish a 
reasonable possibility of substantiating the claim.  
Accordingly, new and material evidence has been presented to 
reopen this claim.

Reopened Claim

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service 
connection for a right shoulder disability, as he believes 
that this condition arose out of his active service.  In 
particular, he alleges that his current right shoulder 
disability is related to an incident in service where he fell 
on the stairs and landed on his shoulder.

As noted above, the Veteran's service treatment records 
indicate that in March 1969, he fell on his right shoulder 
and was treated for a contusion of the right shoulder.  An X-
ray taken at that time, however, was negative.  There were no 
abnormalities with respect to the right shoulder listed on 
the Veteran's July 1969 separation examination report.

Post-service medical records include the report of a VA 
examination performed in February 1970.  At that time, the 
Veteran reported an injury to his right shoulder in service, 
but noted that he had not had trouble with his shoulder since 
the injury.  The examiner noted a history of injury to the 
right shoulder, asymptomatic.

Private medical records from the Duke Health Raleigh Hospital 
evidence that the Veteran underwent surgery in January 2005 
to treat his right shoulder impingement syndrome with 
acromioclavicular joint osteoarthritis and arthropathy, 
biceps tendon pathology plus frozen shoulder, and 
glenohumeral arthritis.  This report notes that the Veteran's 
shoulder had been painful since an injury when he hurt his 
shoulder in a railroad accident.  Post-surgery records from 
Health South reveal that the Veteran underwent physical 
therapy rehabilitation for his shoulder following the 
surgery.

The Veteran was also afforded a VA examination in December 
2005.  The Veteran once again reported that he injured his 
shoulder after a fall on the stairs in service.  Other 
relevant history included a shoulder arthroscopy, 
subacromical decompression, distal clavicle excision and 
bicep tenotomy in 2005.  After a physical examination, the 
examiner diagnosed the Veteran with a right rotator cuff 
injury.  He opined that the Veteran's right shoulder 
condition was less likely as not caused by or a result of his 
fall on his shoulder during service, as a physical 
examination and X-ray study normal at that time and he was 
diagnosed with a right shoulder contusion.

The record also contains various statements from the 
physician who performed the Veteran's shoulder surgery, Dr. 
S.  In September 2005, Dr. S. wrote that he had reviewed the 
Veteran's service treatment records, and in his opinion all 
the injuries the Veteran sustained in the past "reflect on 
his current medical condition," including his right shoulder 
disability.  In December 2008, Dr. S. clarified that the 
Veteran initially injured his shoulder in service in 1969, 
and that the report that he hurt his shoulder in a railroad 
accident was in error.  In another statement dated in June 
2009, the Dr. S. indicated that everything he found regarding 
the Veteran's shoulder condition prior to surgery was "very 
very old."  He discussed this with the Veteran, who revealed 
a contusive traumatic injury in 1969 when he sustained a fall 
in the barracks.  Based upon this discussion and his other 
observations and review of the Veteran's condition, the 
physician found that it was more likely than not that a 
remote source of trauma led to his current condition.  He 
opined that it was more likely than not that the shoulder 
pathology and chondral lesion were caused by the traumatic 
injury sustained while in service.

In June 2009, the Veteran presented testimony before the 
Board at a videoconference hearing.  The Veteran acknowledged 
that an X-ray taken in service showed no bone injury to his 
shoulder, but contended that there was soft tissue damage.  
He indicated that he had not sustained any other trauma to 
his shoulder outside of the in-service injury.  He also 
stated that he experienced pain in his right shoulder 
continuously since service, and that his condition had 
worsened.

Also of record is a statement from a fellow soldier, D. G., 
who served with the Veteran at Fort Benning in 1969.  He 
described witnessing an incident where the Veteran fell down 
the stairs and he indicated that he thought the Veteran 
"broke his back and shoulder" at the time.  The Veteran 
also submitted a statement he claims was written by this 
mother in 1969 regarding his in-service injuries.  In the 
letter, she wrote that the Veteran fell and hurt his 
shoulder, and that he had complained about his shoulder 
hurting him a lot.

In the Board's opinion, the evidence supportive of this claim 
is at least in equipoise with that against the claim.  In so 
finding, the Board notes that the Veteran's service treatment 
records confirm a diagnosis of a right shoulder contusion.  
Moreover, although the VA examiner's opinion is against the 
Veteran's claim, the private physician who performed the 
Veteran's shoulder surgery found that it was more likely than 
not that his current disability was related to the in-service 
injury and he provided persuasive reasons for his opinion.  
Also, the Board has found the Veteran's contentions 
concerning his in-service injury and a continuity of 
symptomatology since service to be credible.  Accordingly, 
with resolution of reasonable doubt in the Veteran's favor, 
the Veteran is entitled to service connection for a right 
shoulder disability.

ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for a right 
shoulder disability is granted.

Service connection for a right shoulder disability is 
granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


